DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8, 10-12, 14, 16, 20-22, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kordybach et al (US 10,257,647 B2) in view of Park et al (US 10,019,299 B2) in view of Horita et al (US 2019/0333386 A1). Hereinafter referred as Kordybach, Park and Horita.
Regarding claims 8, 22 and 24, Kordybach teaches a system, method and non-transitory computer readable storage medium for source-sink communication comprising: processing hardware of a machine; and a memory device storing instructions which, when executed by the processing hardware, cause the processing hardware to (the specification describes an apparatus comprising at least one processor, and at least one memory including computer program code which causes the apparatus to detect presence of a portable device in a vicinity (column 2 lines 37-44): receive, from a source device, a signal value for provision to a sink device (the distance may be determined based on the signal strength of the received packets (as this is indicative of signal attenuation which is indicative of length of the transmission path (column 7 lines 13-16)), the signal value corresponding to a measurement of an environmental value (the V-UEs maybe configure to determine a distance (and maybe also the direction) to the P-UE based on the data packets received from the P-UE (column 7 lines 33-35)); access, from a storage device (column 3 lines 5-10), an error term for the signal value (the measurement data may be transmitted along with error data indicative of a degree of error in the measurement data and the location of the portable device may be determined based on the measurement data and the error data (column 3 lines 36-41)); access, from the storage device (column 15 lines 29-33), a source reliability term for the source device (each of the V-UEs may be configured to collect error data indicative of a degree of error in (or reliability of) the measurement data (column 11 lines 46-51); access, from the storage device (column 2 lines 37-44), a source-sink relation term based on the source device and the sink device (column 7 lines 43-50 and figure 3); determine a distribution for the environmental value based on the error term, the source reliability term, and the source-sink relation term (the information may also or additionally indicate that the UE is associated with a vulnerable road user. The information may further indicate the type of vulnerable road user with which the P-UE is associated (e.g. pedestrian, cyclist, motorcyclist, etc.) (column 13 lines 10-17)); determine, based on the distribution for the environmental value, whether the signal value is reliable (in some examples, one, some or all of the different types of measurement may have associated error or reliability data. The error or reliability data may be used to assign weights of the different measurements (column 12 lines 18-24)); provide an output representing the signal value in response to a determination that the signal value is reliable (the measurement data may have associated error data indicating a degree of error or unreliability that is associated with the measurement data (column 7 lines 62-64).
However, Kordybach is silent in teaching forgo providing the output representing the signal value in response to a determination that the signal value is not reliable. Park teaches on (column 2 lines 15-40) the reliability level decider may set the reliability level to a first reliability level corresponding to a guidance level, a second reliability level corresponding to a warning level or a third reliability level corresponding 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Kordybach’s reference to include the teachings of Park for allowing for providing the output representing the signal value in response to a determination that the signal value is not reliable before the effective filing date of the claimed invention. A useful combination for this is found on Park (column 1 lines 19-24) the present disclosure relates to a V2X communication apparatus for verifying reliability of V2X data, a system including the V2X communication apparatus, and a method for verifying reliability of V2X data, and more particularly, to a technology for verifying reliability of V2X data on the basis of standard parameters. 
However, Kordybach and Park are silent in teaching the distribution is a statistical distribution of a true value for the environmental value. Horita teaches on (page 12 paragraph (0117)) a predetermined distribution centered on a representative value may also be used to approximate the probability distribution of the time-of-presence range of the vehicle 2 or each environment factor to calculate the risk of driving according to an overlap there between. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Kordybach’s and Park’s references to include the teachings of Horita for distributing a statistical distribution of a true value for the environmental value before the effective filing date of the claimed invention. A useful combination for this is found on Horita 

Regarding claim 10, Kordybach, Park and Horita teach the system of claim 8. Kordybach teaches the error term comprises a noise term representing possible differences between the signal value and the environmental value (column 7 lines 13-20), and wherein the source reliability term and the source-sink relation term represent additive noise terms (column 12 lines 11-24). 
Regarding claim 11, Kordybach, Park and Horita teach the system of claim 8. Kordybach teaches the error term comprises a noise term representing possible differences between the signal value and the environmental value (column 7 lines 13-20), and wherein the source reliability term and the source-sink relation term represent multiplicative noise terms (column 12 lines 11-24). 
Regarding claim 12, Kordybach, Park and Horita teach the system of claim. 8. Kordybach teaches the sink device comprises a sink motor vehicle (figure 2). 
Regarding claim 14, Kordybach, Park and Horita teach the system of claim 12. Kordybach teaches instructions to provide the output representing the signal value (column 2 lines 15-40) to: make a motor vehicle operation decision for the sink motor vehicle based on the signal (column 7 lines 13-20).
Regarding claim 16, Kordybach, Park and Horita teach the system of claim 8. Kordybach teaches a source device comprises a source motor vehicle, an infrastructure device, or a pedestrian device (column 13 lines 10-17). 
Regarding claim 20, Kordybach, Park and Horita teach the system of claim 8. Kordybach teaches instructions to provide the output representing the signal value in response to the determination that the signal value is reliable (column 11 lines 46-65). Park further teaches instructions which, when executed by the processing hardware, cause the processing hardware to: provide the output representing the signal value in response to determinations that the signal value is reliable, the signal value is authenticated (the present disclosure provides a V2X communication apparatus for verifying reliability of V2X data, a system including the same, and a method for verifying reliability of V2X data capable  of calculating reliability level of V2X data depending on the system level column 1 line 58 to column 2 line 14). Kordybach teaches a time difference between a current time and a timestamp of the signal value is less than a threshold time difference (column 6 line 58 to column 7 line 4). 
Regarding claim 21, Kordybach, Park and Horita teach the system of claim 8. Kordybach teaches a sink device comprises a User Equipment (UE) (figure 2).
(column 6 lines 1-6).

Claims 9, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kordybach et al (US 10,257,647 B2) in view of Park et al (US 10,019,299 B2) in view of Horita et al (US 2019/0333386 A1) and further in view of Kawabata 10,234,867 B2). Hereinafter referred as Kordybach, Park, Horita and Kawabata.
Regarding claims 9, 23 and 25, Kordybach, Park and Horita teach a system. Park teaches method and non-transitory computer readable storage medium of claims 8, 22 and 24, wherein the source-sink relation term is stored in a table at the storage device (column 4 lines 55-61). However, Kordybach, Park and Horita are silent in teaching the information having a first dimension representing a manufacturer or device identifier of the source device and a second dimension representing a manufacturer or device identifier of the sink device. Kawabata teaches on (figure 5) a first dimension of the database representing the identifier of vehicle (0001) along with its degree of reliability and position and the second dimension of the database representing the identifier of vehicle (0002) along with its degree of reliability and position.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Kordybach’s, Park’s and Horita’s reference to include the teachings of Kawabata for information having a first dimension representing a manufacturer or device identifier of .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kordybach et al (US 10,257,647 B2) in view of Park et al (US 10,019,299 B2) in view of Horita et al (US 2019/0333386 A1) and further in view of Baghel et al (US 10,360,797 B2). Hereinafter referred as Kordybach, Park, Horita and Baghel.
Regarding claim 13, Kordybach, Park and Horita teach the system of claim 12. Park teaches instructions to provide the output representing the signal value comprise instructions which, when executed by the processing hardware, cause the processing hardware to execute (column 2 lines 15-40). However, Kordybach, Park and Horita are silent in teaching providing an output representing the signal value for display at a display panel of the sink motor vehicle. Baghel teaches on (column 12 lines 50-61) object detection may receive sensor information from at least one sensor associate with the apparatus. […] The object detection processor could also provide information about 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Kordybach’s, Park’s and Horita’s reference to include the teachings of Baghel for providing an output representing the signal value for display at a display panel of the sink motor vehicle before the effective filing date of the claimed invention. A useful combination for this is found on Baghel (column 1 lines 52-57) determining at least one attribute for a request for sensor information; sending the request including the at least one attribute; receiving a response to the request; and identifying at least one object in a vicinity of the apparatus based on the response.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kordybach et al (US 10,257,647 B2) in view of Park et al (US 10,019,299 B2) in view of Horita et al (US 2019/0333386 A1) and further in view of Houssami (US 10,643,464 B2). Hereinafter referred as Kordybach, Park, Horita and Houssami.
Regarding claim 15, Kordybach, Park and Horita teach the system of claim 14. However, Kordybach, Park and Horita are silent in teaching a motor vehicle operation decision comprises one or more of: adjusting a speed of the motor vehicle or adjusting a trajectory of the motor vehicle. Houssami teaches on (column 4 lines 47-59) a traversing unit (TU) checks in at PDC ‘a’, and has the distance of disAB to adjust 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Kordybach’s, Park’s and Horita’s reference to include the teachings of Houssami for a motor vehicle operation decision comprises one or more of: adjusting a speed of the motor vehicle or adjusting a trajectory of the motor vehicle before the effective filing date of the claimed invention. A useful combination for this is found on Houssami (column 1 lines 42-52) PD is accomplished by using defined distances, velocities of the TU’s intended path to calculate the time required to traverse the DZ in its entirety, then deriving an adjusted velocity for each TU such that the time within the DZ is distinguished and does not coincide with any other TU’s or its margins. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kordybach et al (US 10,257,647 B2) in view of Park et al (US 10,019,299 B2) in view of Horita et al (US 2019/0333386 A1) and further in view of Okanohara et al (US 2017/0161603 A1). Hereinafter referred as Kordybach, Park, Horita and Okanohara.
Regarding claim 17, Kordybach, Park and Horita teach the system of claim 8. However, Kordybach, Park and Horita are silent in teaching a memory device further storing instructions which, when executed by the processing hardware, cause the processing hardware to: determine, for the source device and the sink device, the source-sink relation term using machine learning. Okanohara teaches on (page 7 paragraph (0124)) the learning device unit according to the various embodiments can be applied to a plurality of devices and utilized for purposes such as presenting the results of analyzing sensor information or controlling the devices. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Kordybach’s, Park’s and Horita’s reference to include the teachings of Okanohara for a source-sink relation term using machine learning before the effective filing date of the claimed invention. A useful combination for this is found on Okanohara (page 1 paragraph (0006)) an aspect of the invention is configured to cause a computer to function as at least one learning device and a connection device for connecting an intermediate learning device having an internal state shared by another learning device unit to the at least one learning device.

Regarding claim 18, Kordybach, Park, Horita and Okanohara teach the system of claim 17. Okanohara teaches the machine learning (page 7 paragraph (0124)) taking into account features of a plurality of past signal values from devices having a device type of the source device to devices having a device type of the sink device (page 6 paragraph (0108)). Kordybach teaches features comprising an indicated reliability of the plurality of past signal values (column 11 lines 46-54). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kordybach et al (US 10,257,647 B2) in view of Park et al (US 10,019,299 B2) in view of Horita et al .
Regarding claim 19, Kordybach, Park, Horita and Ratnasingam teach the system of claim 17. Ratnasingam teaches the machine learning (column 22 line 62 to column 23 line 23) taking into account features of a plurality of past signal values for a same environmental value from devices having a device type of the source device to devices having a device type of the sink device (determining lane information in a multilane road segment to drive a first vehicle to minimize travel time based at least on one or more from a list including navigation data of the first vehicle, navigation data of one or more other vehicles, characteristics of navigation of the first vehicle, characteristics of navigation of other vehicles, type of vehicle, type of other vehicles, current time, map data of current road segment, traffic condition in a road segment (present, past and future), road condition, weather condition, surrounding conditions, driver state, driver preference and road safety column 1 lines 15-26). 
However, Kordybach, Park, Horita and Ratnasingam are silent in teaching features comprising a standard deviation of the plurality of past signal values for the same environmental value. Takamatsu teaches on (column 10 lines 40-67) parameters can be update based on previous operations of the vehicle, such as during a previous driving operation of the vehicle on the road. The parameters can be updated based on a 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Kordybach’s, Park’s, Horita’s and Ratnasingam’s references to include the teachings of Takamatsu comprising a standard deviation of the plurality of past signal values for the same environmental value before the effective filing date of the claimed invention. A useful combination for this is found on Takamatsu (column 2 lines 52-58) exemplary embodiments are for a driver assistance system that applies a feedback operation to a host vehicle when traveling along a road. It is noted that driver assistance, or an autonomous vehicle, as desired. The controller of the driver assistance system can adjust the timing and the amount and type of a feedback operation to improve driver comfort. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kordybach et al (US 10,257,647 B2) in view of Park et al (US 10,019,299 B2) in view of Horita et al (US 2019/0333386 A1) in view of Urano et al (US 2017/0123434 A1) in view of Niwa et al (US 2002/0080617 A1). Hereinafter referred as Kordybach, Park, Horita, Urano and Niwa.
Regarding claim 26, Kordybach, Park and Horita teach the at least one non-transitory machine-readable medium of claim 22. However, Kordybach, Park and Horita are silent in teaching an error term comprises a noise term representing (page 3 paragraph (0035)) when the map information includes an error and, as a result, there is a difference between the map information and the actual road environment, the autonomous driving system performs autonomous driving control corresponding to the actual road environment. When a generated travel plan indicates that the vehicle M travels at a fixed speed but the stop line is detected ahead of the vehicle in the image captured by the on-vehicle camera. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Kordybach’s, Park’s and Horita’s references to include the teachings of Urano for an error term comprises a noise term representing possible differences between the signal value and the environmental value before the effective filing date of the claimed invention. A useful combination for this is found on Urano (page 1 paragraph (0011)) the interruption requirement determination unit may set the evaluation threshold based on a position of the vehicle on a map corresponding to a calculation time of the evaluation value of the travel plan or based on a calculation time-of-day of the evaluation value of the travel plan.
However, Kordybach, Park and Horita are silent in teaching a source reliability term and the source-sink relation term represent additive noise terms. Niwa teaches on (page 3 paragraph (0044)) when it is determined that the reliability of the traveling region is low, default values (base illuminated area, and medium glare) is selected regardless of a determined traveling region. When the reliability of the traveling region is medium, the glare quantity is decreased, and the illuminated area corresponds 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Kordybach’s, Park’s, Horita’s and Urano’s references to include the teachings of Niwa for a source reliability term and the source-sink relation term represent additive noise terms before the effective filing date of the claimed invention. A useful combination for this is found on Niwa (page 1 paragraph (0002)) the invention relates to a light distribution control apparatus, and a light distribution control apparatus for controlling an illuminating state of headlamps mounted on a vehicle, for example. 



Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kordybach et al (US 10,257,647 B2) in view of Park et al (US 10,019,299 B2) in view of Horita et al (US 2019/0333386 A1) in view of Urano et al (US 2017/0123434 A1) in view of Berntorp et al (US 9,568,915 B1). Hereinafter referred as Kordybach, Park, Horita, Urano and Berntorp.
Regarding claim 27, Kordybach, Park and Horita teach the at least one non-transitory machine-readable medium of claim 22. However, Kordybach, Park and Horita are silent in teaching an error term comprises a noise term representing (page 3 paragraph (0035)) when the map information includes an error and, as a result, there is a difference between the map information and the actual road environment, the autonomous driving system performs autonomous driving control corresponding to the actual road environment. When a generated travel plan indicates that the vehicle M travels at a fixed speed but the stop line is detected ahead of the vehicle in the image captured by the on-vehicle camera. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Kordybach’s, Park’s and Horita’s references to include the teachings of Urano for an error term comprises a noise term representing possible differences between the signal value and the environmental value before the effective filing date of the claimed invention. A useful combination for this is found on Urano (page 1 paragraph (0011)) the interruption requirement determination unit may set the evaluation threshold based on a position of the vehicle on a map corresponding to a calculation time of the evaluation value of the travel plan or based on a calculation time-of-day of the evaluation value of the travel plan.
However, Kordybach, Park, Horita and Urano are silent in teaching a source reliability term and the source-link relation term represent multiplicative noise terms. Berntorp teaches on (column 9 lines 58-65) the noise source can be chosen as an additive Gaussian with zero mean, or as a uniform distribution with minimum and maximum values, or as a multiplicative noise. 
. 

Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kordybach et al (US 10,257,647 B2) in view of Park et al (US 10,019,299 B2) in view of Horita et al (US 2019/0333386 A1) in view of Urano et al (US 2017/0123434 A1). Hereinafter referred as Kordybach, Park, Horita and Urano.
Regarding claim 29, Kordybach, Park and Horita teach the at least one non-transitory machine-readable medium of claim 28. However, Kordybach, Park and Horita are silent in teaching instructions to provide the output representing the signal value comprise instructions which, when executed by the processing hardware, cause the processing hardware to: provide the output representing the signal value for display panel of the sink motor vehicle. Urano teaches on (page 3 paragraph (0035)) when the map information includes an error and, as a result, there is a difference between the map information and the actual road environment, the autonomous driving system performs autonomous driving control corresponding to the actual road environment. When a generated travel plan indicates that the vehicle M travels at a fixed speed but 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Kordybach’s, Park’s and Horita’s references to include the teachings of Urano for an error term comprises a noise term representing possible differences between the signal value and the environmental value before the effective filing date of the claimed invention. A useful combination for this is found on Urano (page 1 paragraph (0011)) the interruption requirement determination unit may set the evaluation threshold based on a position of the vehicle on a map corresponding to a calculation time of the evaluation value of the travel plan or based on a calculation time-of-day of the evaluation value of the travel plan.

Regarding claim 30, Kordybach, Park, Horita and Urano teach the at least one non-transitory machine-readable medium of claim 28, Urano teaches the instructions to provide the output representing the signal value comprise instructions which (page 3 paragraph (0035)), when executed by the processing hardware, cause the processing hardware to: make a motor vehicle operation decision for the sink motor vehicle based on the signal value (page 3 paragraphs (0034)-(0035)). 
Regarding claim 31, Kordybach, Park, Horita and Urano teach the at least one non-transitory machine-readable medium of claim 30. Urano teaches the motor vehicle (page 3 paragraph (0035)).
Regarding claim 32, Kordybach, Park, Horita and Urano teach the at least one non-transitory machine-readable medium of claim 22. Urano teaches the source device comprises a source motor vehicle, an infrastructure device, or a pedestrian device (page 3 paragraph (0035)).

	Examiner points out the list of the current references used in this office action are found in form PTO-892. Please refer to them for information. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 270-3004.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424